Title: To George Washington from Jacob Gerhard Diriks, 3 January 1781
From: Diriks, Jacob Gerhard
To: Washington, George


                    
                        Sir
                        New port [R.I.] Jany 3th 1781
                    
                    I’hope You will pardon the Liberty I take in introdúcing to your Excellency the Bearer Coúnt de Rechteren Lord of Limpúrg, a Gentleman of me acqúaintance and connected with the first families in the Provinces of overyesel, and came to this Coúntry with the french Army as a Captain in order to have an opportúnity of displaying his Military Talents, the Zeal and attachement he has for the Caúse of america and his desire to serve únder yoúr Excellency; Indúce me to wish yoúr Excellency would please to favor him with yoúr recommandation to Congress, his Connections with several families of Distinction and Inflúence in holland who have shewn strong attachements to the Interests of America, and Besides he being acqúainted with Baren vander Capellen, will, I’am persúaded Sufficiently recommend him to yoúr Excellen[c]ys favorable Notice and attention. I’have the honor to be with the Greatest regard and Esteem, yoúr Excellency Most obedt & Most húmb: servant
                    
                        Diriks
                    
                